Citation Nr: 1145793	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-27 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for residuals of a right ankle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel







INTRODUCTION

The Veteran served on active duty in the Army from March 1979 to February 1982.

This matter is before the Board of Veterans' Appeals (Board) from January 2007 and October 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  


FINDINGS OF FACT

1.  In an unappealed October 1987 rating action, the RO denied service connection for residuals of a right ankle injury.  

2.  Evidence received after the October 1987 denial of service connection for residuals of a right ankle strain does not relate to an unestablished fact necessary to substantiate the issue of entitlement to service connection for residuals of a right ankle strain and does not raise a reasonable possibility of substantiating that underlying issue.  


CONCLUSIONS OF LAW

1.  The RO's October 1987 denial of service connection for residuals of a right ankle injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011). 

2.  Evidence received since the final October 1987 rating decision is not new and material, and the claim for service connection for residuals of a right ankle strain is not reopened.  38 U.S.C.A. §§ 5103 , 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156 , 20.1103 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

Here, a letter dated in June 2007 complied with VA's duty to notify the Veteran with regards to his claim to reopen the previously denied issue of entitlement to service connection for residuals of a right ankle strain.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the correspondence informed the Veteran of the basis for the prior final denial of his right ankle claim.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Any timing defect of this notice was cured by the RO's subsequent readjudication of the Veteran's claim and issuance of a statement of the case (SOC) in August 2008.  Further, the Veteran has had the opportunity to submit additional argument and evidence and to meaningfully participate in the adjudication process.  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service treatment and personnel treatment records, as well as VA treatment records.  VA provided the Veteran an opportunity to give testimony at a hearing, but he declined.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c) (2).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file, and he has not contended otherwise.  

The Veteran has not been afforded a VA examination in connection with his petition to reopen.  However, an examination is not necessary if no new and material evidence has been received (as is the case in the instant appeal).  See 38 C.F.R. § 3.159(c)(4)(iii). 

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Dingess/Hartman, 19 Vet. App. at 486; & Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  New & Material Evidence

The Veteran seeks to reopen his previously denied claim for service connection for residuals of a right ankle strain, which was originally denied by the RO in October 1987 due to a lack of competent evidence of a chronic right ankle disability associated with his service.  The Veteran did not file a notice of disagreement, and the October 1987 rating decision became final.  Later, in February 2006, he applied to have his claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the SOC.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  See also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

As previously discussed herein, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

At the time of the final October 1987 rating action, service treatment records showed medical care received for a right ankle injury.  Specifically, in June 1980, the Veteran sustained a right ankle sprain while playing basketball.  It was noted that there was a bruise over the medial malleolus and that the area was tender.  However, subsequent service treatment records were negative.  Indeed, the December 1981 discharge examination contained a normal clinical evaluation of the lower extremities, and the Veteran reported no joint or foot trouble on the accompanying medical history report.

Also considered at the time of the October 1987 rating action was a June 1987 VA treatment record.  According to that document, at the June 1987 treatment session, the Veteran complained of right ankle swelling.  A physical examination showed mild edema around the lateral malleolus, but no increased warmth or tenderness was noted.  No diagnosis was given.

Accordingly, at the time of the October 1987 decision, there was no competent and credible evidence of a diagnosed chronic right ankle disability associated with the Veteran's service.  The in-service right ankle injury that the Veteran did sustain was considered to be acute and transitory due to the discharge examination and subsequent post-service medical reports which failed to provide a diagnosis of a right ankle disability.  Accordingly, the RO denied service connection for a right ankle disability.  The Veteran did not appeal the RO's decision, and the denial became final.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011). 

Evidence associated with the claims file since the time of the October 1987 rating action includes VA treatment records and the Veteran's statements.  He contends that he injured his right ankle due to a fall in-service.  Specifically, he maintains that he fell and twisted his right ankle while running to get help after a "dud ordnance" exploded during a training exercise at Camp Casey in Korea.  He also asserts that he was on crutches and wore a cast for a month, and had right foot surgery at a private hospital at a later date.  This incident purportedly occurred prior to the June 1980 basketball injury.

The Veteran's personnel records show that he was stationed in Korea from June 1979 to June 1980.  His MOS was armor crewman.  There is no indication that he was awarded any medals or decorations evidencing combat duty.

Post-service medical evidence does not reflect treatment for a chronic right ankle disability.  VA treatment records dated through July 2008 contain no complaints of, treatment for, or diagnosis of a right ankle disability.  December 1989 treatment records contain a diagnosis of multiple calluses with tenderness and "hallux right foot."  X-rays were negative.  [A May 1990 rating decision denied service connection for a right foot condition that did not include consideration of the Veteran's right ankle.]  In May 2007, the Veteran reported a "right foot status post pin/war injury" when asked about his prior medical history.

In support of the current claim, the Veteran has submitted an insurance company printout showing treatment for a right foot disability in the 1990's.  Significantly, however, these records reflect only treatment for the Veteran's right foot problems and do not suggest that any medical care for right ankle symptomatology was received during that time.

As previously discussed herein, at the time of the October 1987 decision, the claims file contained no evidence of a chronic right ankle disability, even after treatment for a right ankle sprain in June 1980.  In other words, in October 1987, the file contained no evidence of continuity of pertinent symptomatology-either in the medical records in the file or in the Veteran's statements.  

Significantly, continuity of relevant symptomatology since service continues to not be shown by the newly received evidence.  In reaching this determination, the Board is cognizant of the recent holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  Id.  See also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). 

Here, the Veteran's representative contends that the Veteran alleged continuity of symptomotology in a correspondence dated May 2007.  See November 2011 Brief.  A May 2007 correspondence filed in support of a claim of service connection for posttraumatic stress disorder states that the Veteran "has been bothered by [an alleged traumatic in-service] incident ever since."  A separate May 2007 correspondence states that above-described incident "has haunted [the Veteran] ever since."  No specific mention of right ankle problems was made in either document.  Thus, the Board finds that the representative has mischaracterized the statements made in May 2007.  Of particular significance to the Board in this matter is the fact that, since the prior final decision in October 1987, the Veteran has not specifically asserted that he has had right ankle problems since service, nor do the additional treatment records submitted since the final decision in October 1987 so reflect.  

The fact remains that the additional evidence received since the October 1987 decision does not reflect a diagnosis of a chronic right ankle disability associated with service.  Accordingly, the Board must conclude that new and material evidence has not been received sufficient to reopen the previously denied claim for service connection for residuals of a right ankle strain.  The benefit of the doubt doctrine does not apply, and reopening of the prior final decision is not warranted.




(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence sufficient to reopen the claim for service connection for residuals of a right ankle strain not having been received, the appeal is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


